UNITED sTATEs DISTRICT CoURT . F I I_ E D
FoR THE DISTRICT oF CoLUMBIA

JAN 2 ll 2012
Larry Lyle Lasko’ ) Clerk U.S. District & Bankruptcy
) courts for me werner or columbia
Plaintiff, )
)
v. ) Civil Acti0n No.  
)
Thomas J. McAvoy et al., )
)
Defendants. )
MEMORANDUM OPINION

This matter is before the Court on review of plaintiffs pro se complaint and application
to proceed in forma pauperis The application will be granted and the complaint will be
dismissed pursuant to 28 U.S.C. § 191 5A (requiring dismissal of a prisoner’s complaint upon a
determination that the complaint fails to state a claim upon which relief may be granted or seeks
monetary relief from an immune defendant).

Plaintiff is a prisoner at the United States Penitentiary in Terre Haute, Indiana, suing
Senior Judge Thomas J. McAvoy of the United States District Court for the Northern District of
New York and Chief Judge Gary L. Sharpe of that same court for $20 million in damages.'
Compl. 111 6-7; id. at 13. The complaint arises from defendants’ rulings in court proceedings.
See generally Compl. ‘W 8-15.

Judges are absolutely immune from lawsuits predicated, as here, on their official acts.
Forresler v. Whl`te, 484 U.S. 219, 225 (1988); Slump v. Sparkman, 435 U.S. 349, 355-57 (1978);

Sindram v. Suda, 986 F.2d ]459, 1460 (D.C. Cir. 1993). Furthermore, a federal district court

' Plaintiff mistakenly identifies the defendants as Chief Judge l\/IcAvoy and Magistrate
Judge Sharpe. Compl. Caption. Judge McAvoy served as Chief Judge from 1993 to 2000; Judge
Sharpe is the current Chief Judge.

lacks subject matter jurisdiction to review the decisions of another district court. See 28 U.S.C.
§§ 1331, 1332 (general jurisdictional provisions); Fleming v. United Slates, 847 F. Supp. 170,

172 (D.D.C. 1994), cert. denied 513 U.S. 1150 (1995). Accordingly, this case will be dismissed.

Date: january ij ,2012 ited SWi trictJudge
/' r""'?

A separate Order accompanies this Memorandum Opinion.